DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 and 8-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 09/21/2022 have been fully considered but they are not persuasive. Regarding arguments on pages 9-10 of the Remarks, Examiner notes that Ghule teaches that the counter bits are initialized with random numbers before encryption. The claims do not appear to teach data to be encrypted being initialized with random numbers.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji et al. (US 2020/0193981 A1), hereinafter referred to as Ji, in view of Lahav (US 2019/0384931 A1), and further in view of Dewitt et al. (US 2020/0356363 A1), hereinafter referred to as Dewitt.

Regarding claim 1, Ji teaches:
A method comprising: 
obtaining a plurality of text strings that are transcriptions of audio data, the plurality of text strings including a text string (para [0041], where the audio is transcribed to text); 
selecting a sequence of words from the text string as a first word sequence (para [0041], where a phrase from the transcript is compared to other phrases); 
comparing the encrypted first word sequence to a plurality of encrypted word sequences, each of the plurality of encrypted word sequences associated with a corresponding one of a plurality of counters (para [0041], [0044], where the identified phrase is compared to phrases in a buffer, each of which has a corresponding counter); 
in response to the encrypted first word sequence corresponding to one of the plurality of encrypted word sequences based on the comparison, incrementing a counter of the plurality of counters associated with the one of the plurality of encrypted word sequences (para [0041], [0044], where when the identified phrase is the same as a phrase from the buffer, the corresponding counter is incremented); and 
adapting a language model of an automatic transcription system using the plurality of encrypted word sequences and the plurality of counters (para [0048], where the language model is changed based on the process in para [0045-47], using the phrases and counters).
Ji does not teach:
encrypting the first word sequence;
removing a second word sequence of the plurality of encrypted word sequences from the plurality of encrypted word sequences based on a second counter of the plurality of counters associated with the second word sequence being less than a threshold, the second counter indicating a number of instances that the second word sequence is encountered in the plurality of text strings;
Lahav teaches:
encrypting the first word sequence (para [0093], where encrypted records include strings of characters);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji by using the encryption of Lahav (Lahav para [0093]), on the word sequences of Ji (Ji para [0041]), so that data owners does not need to entrust sensitive data to a service provider (Lahav para [0005-6]).
Dewitt teaches:
removing a second word sequence of the plurality of encrypted word sequences from the plurality of encrypted word sequences based on a second counter of the plurality of counters associated with the second word sequence satisfying a threshold, the second counter indicating a number of instances that the second word sequence is encountered in the plurality of text strings (para [0098], where a phrase is replaced when it is associated with a frequency of occurrence below a threshold value).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji in view of Lahav by using the segment replacement of Dewitt (Dewitt para [0098]) on the segments of Ji in view of Lahav (Ji para [0041]) by using tokens in order to make the documentation less specific to any individual symbol and invite replacement (Dewitt para [0009]).

Regarding claim 10, Ji in view of Lahav and Dewitt teaches:
The method of claim 1, further comprising decrypting the plurality of encrypted word sequences (Lahav para [0106], where the record is decrypted), wherein the language model is adapted using the decrypted plurality of word sequence and the plurality of counters (Ji para [0048], where the language model is changed based on the process in para [0045-47], using the phrases and counters).

Regarding claim 11, Ji in view of Lahav and Dewitt teaches:
The method of claim 1, wherein each one of the plurality of counters indicates a number of occurrences that a corresponding one of the plurality of encrypted words sequences is included in a plurality of transcriptions of a plurality of communication sessions that occur between a plurality of devices (Ji para [0044], where when the identified phrase is the same as a phrase from the buffer, the corresponding counter is incremented).  

Regarding claim 12, Ji in view of Lahav and Dewitt teaches:
A non-transitory computer-readable medium configured to store instructions that when executed by a computer system perform the method of claim 1 (Ji para [0067], where a computer readable storage device is used).  

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji, in view of Lahav, and Dewitt, and further in view of Chuey (US 2005/0026601 A1).

Regarding claim 2, Ji in view of Lahav and Dewitt teaches:
The method of claim 1
Ji in view of Lahav and Dewitt does not teach:
wherein the plurality of counters are encrypted and the counter associated with the one of the plurality of encrypted word sequences is incremented while being encrypted.
Chuey teaches:
wherein the plurality of counters are encrypted and the counter associated with the one of the plurality of encrypted word sequences is incremented while being encrypted (para [0036], where the counter is encrypted, and where the encrypted counter is incremented).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji in view of Lahav and Dewitt by using the counter encryption of Chuey (Chuey para [0036]) on the counter of Ji in view of Lahav and Dewitt (Ji para [0041]) so that a sequence of encrypted counter values appear to be random numbers (Chuey para [0036]).

Regarding claim 3, Ji in view of Lahav, Dewitt, and Chuey teaches:
The method of claim 2, wherein a first encryption key for the plurality of encrypted word sequences is different from a second encryption key for the plurality of encrypted counters (Lahav para [0106], where different encryption keys are used, and Chuey para [0039], where the counter has a crypt key).  

Regarding claim 4, Ji in view of Lahav and Dewitt teaches:
The method of claim 1
Ji in view of Lahav and Dewitt does not teach:
wherein the plurality of counters are initialized with random numbers.
Chuey teaches:
wherein the plurality of counters are initialized with random numbers (para [0036], [0042], where the rolling code scheme uses a seed or random number to encrypt counters).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji in view of Lahav and Dewitt by using the counter encryption of Chuey (Chuey para [0036]) on the counter of Ji in view of Lahav and Dewitt (Ji para [0041]) so that a sequence of encrypted counter values appear to be random numbers (Chuey para [0036]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji, in view of Lahav, and Dewitt, and further in view of Moore et al. (US 2013/0018650 A1), hereinafter referred to as Moore.

Regarding claim 5, Ji in view of Lahav and Dewitt teaches:
The method of claim 1
Ji in view of Lahav and Dewitt does not teach:
wherein before obtaining the plurality of text strings, the plurality of encrypted word sequences are generated from random text strings generated from another plurality of word sequences or a second language model.
Moore teaches:
wherein before obtaining the plurality of text strings, the plurality of encrypted word sequences are generated from random text strings generated from another plurality of word sequences or a second language model (para [0018], where a random sample of text segments from a generic dataset is used).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji in view of Lahav and Dewitt by using the random text strings of Moore (Moore para [0018]) as the word sequences of Ji in view of Lahav and Dewitt (Ji para [0041]) in order to train language models based on a generic dataset (Moore para [0018]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji, in view of Lahav, and Dewitt, and further in view of Coker (US 8,370,143 B1).

Regarding claim 6, Ji in view of Lahav and Dewitt teaches:
The method of claim 1, wherein:
and the method further comprises before obtaining the text string, generating the plurality of encrypted word sequences from the plurality of text strings (Lahav para [0093], where encrypted records include strings of characters),
Ji in view of Lahav and Dewitt does not teach:
the audio data originates at a plurality of first devices 
wherein audio data that results in the text string originates at a second device that is not included in the plurality of first devices.  
Coker teaches:
the audio data originates at a plurality of first devices (col. 11 line 64 - col. 12 line 4, where audio is received from multiple devices) 
wherein the audio data that results in the text string originates at a second device that is not included in the plurality of first devices (col. 11 line 64 - col. 12 line 4, where transmissions from multiple devices are received, and where the training data was specified by multiple different computing devices).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji in view of Lahav and Dewitt by using the training data of Coker (Coker col. 11 line 64 - col. 12 line 4) on the language model of Ji in view of Lahav and Dewitt (Ji para [0048]) in order to generate language models that provide improved user service (Coker col. 4 lines 15-26).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji, in view of Lahav, and Dewitt, and further in view of Moore.

Regarding claim 8, Ji in view of Lahav and Dewitt teaches:
The method of claim 1
Ji in view of Lahav and Dewitt does not teach:
wherein before obtaining the plurality of text strings, the first word sequence is generated from random text strings generated from another plurality of word sequences or a second language model.
Moore teaches:
wherein before obtaining the plurality of text strings, the first word sequence is generated from random text strings generated from another plurality of word sequences or a second language model (para [0018], where a random sample of text segments from a generic dataset is used).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji in view of Lahav and Dewitt by using the random text strings of Moore (Moore para [0018]) as the word sequences of Ji in view of Lahav and Dewitt (Ji para [0041]) in order to train language models based on a generic dataset (Moore para [0018]).

Regarding claim 9, Ji in view of Lahav, Dewitt, and Moore teaches:
The method of claim 8, further comprising: 
after removing the second word sequence, generating a third word sequence to include in the plurality of encrypted word sequences using the plurality of encrypted word sequences (Dewitt para [0098], [0100], where the phrase is replaced).

Claims 13, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji, in view of Moore, and further in view of Dewitt.

Regarding claim 13, Ji teaches:
A method comprising:
obtaining a plurality of text strings that are transcriptions of audio data, the plurality of text strings including a text string (para [0041], where the audio is transcribed to text); 
selecting a sequence of words from the text string as a first word sequence (para [0041], where a phrase from the transcript is compared to other phrases); 
comparing the first word sequence to the plurality of word sequences, each of the plurality of word sequences associated with a corresponding one of a plurality of counters (para [0041], [0044], where the identified phrase is compared to phrases in a buffer, each of which has a corresponding counter); 
in response to the first word sequence corresponding to one of the plurality of word sequences based on the comparison, incrementing a counter of the plurality of counters associated with the one of the plurality of word sequences (para [0041], [0044], where when the identified phrase is the same as a phrase from the buffer, the corresponding counter is incremented);
after removing the second word sequence, adapting a language model of an automatic transcription system using the plurality of word sequences and the plurality of counters (para [0048], where the language model is changed based on the process in para [0045-47], using the phrases and counters).  
Ji does not teach:
generating a plurality of word sequences from random text strings generated from another plurality of word sequences or language model;
removing a second word sequence of the plurality of word sequences from the plurality of word sequences based on a second counter of the plurality of counters associated with the second word sequence being less than a threshold; and
Moore teaches:
generating a plurality of word sequences from random text strings generated from another plurality of word sequences or language model (para [0018], where a random sample of text segments from a generic dataset is used);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji by using the random text strings of Moore (Moore para [0018]) as the word sequences of Ji (Ji para [0041]) in order to train language models based on a generic dataset (Moore para [0018]).
Ji in view of Moore does not teach:
removing a second word sequence of the plurality of word sequences from the plurality of word sequences based on a second counter of the plurality of counters associated with the second word sequence satisfying a threshold, the second counter indicating a number of instances that the second word sequence is encountered in the plurality of text strings;
Dewitt teaches:
removing a second word sequence of the plurality of word sequences from the plurality of word sequences based on a second counter of the plurality of counters associated with the second word sequence being less than a threshold, the second counter indicating a number of instances that the second word sequence is encountered in the plurality of text strings (para [0098], where a phrase is replaced when it is associated with a frequency of occurrence below a threshold value).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji in view of Lahav by using the segment replacement of Dewitt (Dewitt para [0098]) on the segments of Ji in view of Lahav (Ji para [0041]) by using tokens in order to make the documentation less specific to any individual symbol and invite replacement (Dewitt para [0009]).

Regarding claim 17, Ji in view of Moore and Dewitt teaches:
The method of claim 13, further comprising after removing the second word sequence, generating a third word sequence to include in the plurality of word sequences using the plurality of word sequences (Dewitt para [0098], [0100], where the phrase is replaced).  

Regarding claim 19, Ji in view of Moore and Dewitt teaches:
A non-transitory computer-readable medium configured to store instructions that when executed by a computer system perform the method of claim 13 (Ji para [0067], where a computer readable storage device is used).  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji, in view of Moore, and Dewitt, and further in view of Lahav.

Regarding claim 14, Ji in view of Moore and Dewitt teaches:
The method of claim 13, further comprising:
Ji in view of Moore and Dewitt does not teach:
encrypting the first word sequence; and 
encrypting the plurality of word sequences, wherein the first word sequence and the plurality of word sequences are both encrypted when compared.  
Lahav teaches:
encrypting the first word sequence (para [0093], where encrypted records include strings of characters); and 
encrypting the plurality of word sequences, wherein the first word sequence and the plurality of word sequences are both encrypted when compared (para [0093-94], where encrypted records include strings of characters, and where matches in the encrypted records are performed).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji in view of Moore and Dewitt by using the encryption of Lahav (Lahav para [0093]), on the word sequences of Ji in view of Moore and Dewitt (Ji para [0041]), so that data owners does not need to entrust sensitive data to a service provider (Lahav para [0005-6]).

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji, in view of Moore, and Dewitt, and further in view of Chuey.

Regarding claim 15, Ji in view of Moore and Dewitt teaches:
The method of claim 13
Ji in view of Moore and Dewitt does not teach:
wherein the plurality of counters are encrypted and the counter associated with the one of the plurality of word sequences is incremented while being encrypted.
Chuey teaches:
wherein the plurality of counters are encrypted and the counter associated with the one of the plurality of word sequences is incremented while being encrypted (para [0036], where the counter is encrypted, and where the encrypted counter is incremented).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji in view of Moore and Dewitt by using the counter encryption of Chuey (Chuey para [0036]) on the counter of Ji in view of Moore and Dewitt (Ji para [0041]) so that a sequence of encrypted counter values appear to be random numbers (Chuey para [0036]).

Regarding claim 16, Ji in view of Moore and Dewitt teaches:
The method of claim 13
Ji in view of Moore and Dewitt does not teach:
wherein the plurality of counters are initialized with random numbers.
Chuey teaches:
wherein the plurality of counters are initialized with random numbers (para [0036], [0042], where the rolling code scheme uses a seed or random number to encrypt counters).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji in view of Moore and Dewitt by using the counter encryption of Chuey (Chuey para [0036]) on the counter of Ji in view of Moore and Dewitt (Ji para [0041]) so that a sequence of encrypted counter values appear to be random numbers (Chuey para [0036]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji, in view of Moore, and Dewitt, and further in view of Lahav, and Chuey.

Regarding claim 18, Ji in view of Moore and Dewitt teaches:
The method of claim 13, further comprising:
Ji in view of Moore and Dewitt does not teach:
encrypting the first word sequence using a first encryption key; 
encrypting the plurality of word sequences using the first encryption key, wherein the first word sequence and the plurality of word sequences are both encrypted when compared; and 
encrypting the plurality of counters using a second encryption key that is different from the first encryption key, wherein the counter is incremented while being encrypted.  
Lahav teaches:
encrypting the first word sequence using a first encryption key (para [0092-93], where encrypted records include strings of characters encrypted using an encryption key);
encrypting the plurality of word sequences using the first encryption key, wherein the first word sequence and the plurality of word sequences are both encrypted when compared (para [0092-94], where encrypted records include strings of characters encrypted using an encryption key, and where matches in the encrypted records are performed); and 
encrypting the plurality of counters using a second encryption key that is different from the first encryption key (para [0106], where different encryption keys are used)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji in view of Moore and Dewitt by using the encryption of Lahav (Lahav para [0093]), on the word sequences of Ji in view of Moore and Dewitt (Ji para [0041]), so that data owners does not need to entrust sensitive data to a service provider (Lahav para [0005-6]).
Chuey teaches:
wherein the counter is incremented while being encrypted (Chuey para [0039], where the counter has a crypt key, and para [0036], where the encrypted counter is incremented).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji in view of Moore, Dewitt, and Lahav by using the counter encryption of Chuey (Chuey para [0036]) on the counter of Ji in view of Moore, Dewitt, and Lahav (Ji para [0041]) so that a sequence of encrypted counter values appear to be random numbers (Chuey para [0036]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ji, in view of Lahav, and further in view of Ghule et al. (Girdhar, A., & Ghule, S. D. (2017). Role of data compression in cyber security.), hereinafter referred to as Ghule.

Regarding claim 20, Ji teaches:
A system comprising: 
at least one computer-readable media configured to store instructions (para [0067], where a computer readable storage device is used); and 
at least one processor coupled to the one computer-readable media (para [0066], where a processor is used), the processor configured to execute the instructions to cause the system to perform operations, the operations comprising: 
obtain a text string that is a transcription of audio data (para [0041], where the audio is transcribed to text); 
select a sequence of words from the text string as a first word sequence (para [0041], where a phrase from the transcript is compared to other phrases); 
compare the encrypted first word sequence to a plurality of encrypted word sequences, each of the plurality of encrypted word sequences associated with a corresponding one of a plurality of counters (para [0041], [0044], where the identified phrase is compared to phrases in a buffer, each of which has a corresponding counter); 
in response to the encrypted first word sequence corresponding to one of the plurality of encrypted word sequences based on the comparison, increment a counter of the plurality of counters associated with the one of the plurality of encrypted word sequences, wherein incrementing the counter includes increasing a random number with which the counter is initialized (para [0041], [0044], where when the identified phrase is the same as a phrase from the buffer, the corresponding counter is incremented); and 
adapt a language model of an automatic transcription system using the plurality of encrypted word sequences and the plurality of counters (para [0048], where the language model is changed based on the process in para [0045-47], using the phrases and counters).
Ji does not teach:
encrypt the first word sequence;
the plurality of counters in an un-encrypted state being initialized with random numbers
Lahav teaches:
encrypt the first word sequence (para [0093], where encrypted records include strings of characters);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji by using the encryption of Lahav (Lahav para [0093]), on the word sequences of Ji (Ji para [0041]), so that data owners does not need to entrust sensitive data to a service provider (Lahav para [0005-6]).
Ghule teaches:
the plurality of counters in an un-encrypted state being initialized with random numbers (page 29 col. 2 first full paragraph, where the counter is started from an initial random value, and the counter bits are encrypted).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji in view of Lahav by using the counter encryption of Ghule (Ghule page 29 col. 2 first full paragraph) on the counter of Ji in view of Lahav (Ji para [0041]) in order to ensure uniqueness of a cipher (Ghule page 29 col. 2 first full paragraph).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0306794 A1 para [0015] teaches determining an occurrence frequency of a phrase being less than a predetermined threshold, and removing a corresponding phrase pair.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658